IN THE
                        TENTH COURT OF APPEALS


                               No. 10-21-00056-CV

                     IN RE D.O.S. AND E.C., CHILDREN


                               Original Proceeding

                         From the County Court at Law
                               Ellis County, Texas
                           Trial Court No. 100818CCL


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus filed on March 17, 2021 is denied.




                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition denied
Opinion delivered and filed May 26, 2021
[OT06]